Citation Nr: 0937913	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.   Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The Veteran presented testimony at a June 2007 RO formal 
hearing and a March 2009 video conference Board hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
those proceedings have been associated with the Veteran's 
claims file.

The issue of service connection for a neck disability and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a lower back disability was denied by a September 1993 
Board decision.  

2.  The evidence submitted since September 1993 is 
cumulative, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
Veteran's claim.

3.  The evidence of record reflects that the Veteran's PTSD 
symptomatology has caused occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; however, the evidence 
does not reflect that his symptoms have caused total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a 
lower back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 
20.1104 (2008).

2.  The criteria for a disability rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

As to the Veteran's petition to reopen his claim for service 
connection for a lower back disability, required notice was 
completed by a letter dated in December 2005, which was sent 
prior to the initial adjudication of the Veteran's claim and 
which explained the evidence necessary to reopen a previously 
denied claim, as well as the reasons the Veteran's claim was 
denied.  

Regarding the Veteran's PTSD increased rating claim, VA's 
notice requirements were addressed in letters issued in 
November 2005 and July 2008.  The Veteran's claim was 
subsequently readjudicated as reflected by a September 2008 
supplemental statement of the case.  Additionally, in his 
testimony and submitted statements and during his VA PTSD 
examinations, the Veteran discussed his PTSD symptomatology.  
Likewise, the Veteran has been represented by a Service 
Organization throughout the claims process.  Under these 
circumstances, it is apparent that a reasonable person, such 
as the Veteran, would know what was necessary to substantiate 
his claim; thus, any notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  All available records identified by the 
Veteran as relevant have been obtained, including the 
Veteran's service, VA, and private treatment records.  The 
Veteran was afforded VA examinations in relation to his PTSD 
increased rating claim, and a VA examination regarding the 
Veteran's petition to reopen his lower back disability 
service connection claim was not warranted, as the duty to 
provide a VA examination is not triggered in claims to reopen 
until new and material evidence has been presented.  
Additionally, the Veteran testified at hearing before the RO 
and the Board.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a lower back disability was denied by a September 1993 Board 
decision.  The Veteran failed to appeal, and his claim became 
final.  38 C.F.R. § 20.1104.  However, previously denied 
claims may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board denied the Veteran's service connection claim for a 
lower back disability in a September 1993 decision because 
the evidence failed to reflect that the Veteran developed a 
chronic lower back condition while in service.

At the time the Veteran's claim was denied, the evidence of 
record consisted of the Veteran's submitted statements, his 
service treatment records, a May 1991 VA examination report, 
his private treatment records, and an April 1992 Social 
Security Administration (SSA) decision.  The Veteran's 
submitted statements reflect his contention that he developed 
a back disability in service from ejecting from an aircraft, 
being subjected to G-forces as a fighter pilot, from 
performing a backbend, and from an in-service auto accident.  
The Veteran's service treatment records failed to reflect any 
back complaints, and his physical examination reports noted 
no spinal abnormalities.  The Veteran's private treatment 
records included his report of intermittent low back pain 
since driving into a rock pit in 1963 (before service), and 
two subsequent spinal surgeries in February and October 1991.  
The May 1991 VA examination report reflected a diagnosed back 
disability of post-operative status, x2, lumbar laminectomy 
for herniated nucleus pulposus, L5-S1.  The April 1992 SSA 
decision reflected that the Veteran was granted disability 
benefits for his lower back disability, effective from 1989.

Evidence added to the record since the Veteran's prior 
service-connection denial includes the Veteran's statements, 
testimony, VA treatment records, and an article regarding the 
effects of high acceleration on the human body.  In his 
submitted statements and hearing testimony, the Veteran 
continues to contend that his lower back disability is 
attributable to his service experiences, including the G-
force acceleration he experienced as a fighter pilot.  
However, the Veteran's Board testimony also includes his 
admission that he injured his back when pushing a log onto a 
trailer and that this incident precipitated (and he testified 
made necessary) his 1991 back surgeries.  The Veteran's VA 
treatment records reflect that the Veteran has diagnosed 
unspecified idiopathic radiculopathy, and the article 
submitted by the Veteran chronicles the physiological effects 
of high acceleration on the high body.

The Board finds that the Veteran has not submitted new and 
material evidence to reopen his previously denied claim.   
Through his hearing testimony and submitted statements, the 
Veteran continues to assert that his back disability is 
attributable to various in-service events, including his 
exposure to high acceleration while in flight.  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).  
Moreover, the Veteran's assertions were already considered at 
the time of the September 1993 Board decision and are 
cumulative.  See, e.g., Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony which is cumulative of previous 
contentions which were considered by the decision-maker at 
the time of the prior final disallowance is not new 
evidence).  

In his recent hearing testimony, the Veteran also reported 
that he injured his back by pushing a log onto a trailer 
after service, which he believes made his back surgeries 
necessary.  While this evidence is new, it does not serve to 
relate the Veteran's current back disability to service, and 
therefore does not raise a reasonable probability of 
substantiating his claim.

Furthermore, while the Veteran's newly submitted VA treatment 
records reference a diagnosed spinal disorder, radiculopathy, 
these medical records do not suggest a relationship between 
the Veteran's radiculopathy and service.  Moreover, medical 
records describing the Veteran's current condition are not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  Therefore, these records 
do not service to reopen the Veteran's claim.  

Finally, the Veteran's submitted article regarding the 
effects of high acceleration does not specifically relate the 
Veteran's lower back disability to his in-service experiences 
involving high acceleration, and therefore does not relate to 
the reason the Veteran's claim was initially denied.  
Likewise, the article does not particularly detail low back 
disabilities and their relationship to gravitational forces 
exerted on pilots.  

Accordingly, the Board concludes that the evidence submitted 
since the September 1993 Board decision is not new and 
material and does not serve to reopen the Veteran's claim.

II. Increased Rating

The Veteran contends that the current severity of his PTSD 
entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 50 percent disability 
rating.  A 50 percent rating is assigned when PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

The Veteran underwent a VA PTSD examination in December 2005, 
during which the Veteran reported increased frequency in his 
nightmares and intrusive thoughts about Vietnam.  The Veteran 
also reported two prior divorces but that he had been living 
with his girlfriend for one year prior to the time of the 
examination.  He reported occasionally spending time with two 
friends.  The Veteran stated that he had been unemployed 
since 1989 primarily due to his back disability.  The 
examiner described the Veteran's appearance as casually 
groomed and noted that the Veteran's affect was dysphoric and 
his mood was depressed.  However, his speech rate and rhythm 
were within normal limits, and affect was appropriate to the 
content.  The examiner further noted that the Veteran's 
processes and associations were logical and tight, and that 
he evidenced no confusion or delusions, and his memory was 
grossly intact.  Additionally, the examiner found the 
Veteran's insight and judgment to be adequate, and he noted 
that the Veteran did not report any hallucinations and denied 
any suicidal or homicidal ideations.  The examiner opined 
that the Veteran's PTSD symptoms would not preclude all work 
but that his PTSD-related difficulty with authority figures 
would make working in many settings difficult.  The examiner 
noted a Global Assessment of Functioning (GAF) score of 45.

A January 2006 VA treatment record reflects that the Veteran 
reported difficulty controlling his anger, with some 
improvement from past treatment but with continued difficulty 
socializing and preference for a self-controlled environment.  
The Veteran also reported an inability to maintain employment 
due to his intolerance for authority and paranoid behavior.  

At his June 2007 RO hearing, the Veteran reported his PTSD 
symptoms, including his preference for isolation, but that he 
occasionally dines in restaurants.  He also reported passive 
thoughts of hurting someone and suicide.  The Veteran 
reported a relationship with his mother, whom he visits in 
her nursing home, and relationships with his children, who 
call and visit with him occasionally.  The Veteran reported 
that he had been self-employed the majority of his career and 
that he had been fired from his one supervised job due to his 
insubordination.  The Veteran also reported checking his 
doors to ensure they were locked.

The Veteran also underwent a VA PTSD examination in June 
2007, during which  the Veteran reported anger, weekly 
nightmares, and intrusive thoughts of Vietnam.  The Veteran 
reported dining in restaurants occasionally but avoiding 
large stores and that he had been living with his girlfriend 
for three years prior to the time of the examination.  The 
Veteran also reported having been unemployed since the 1990's 
due to his back problems and his increasing frustration with 
his job.  The examiner noted the Veteran's appearance to be 
casually groomed and that his mood was primarily angry and 
depressed.  The examiner also noted that the Veteran's speech 
rate and rhythm were within normal limits, his affect was 
appropriate to content, and his thought processes were 
logical and tight.  The Veteran did not evidence any 
delusions, and his memory was grossly intact.  The Veteran 
reported some suicidal ideation, but denied suicidal intent 
or homicidal ideations.  The examiner noted the Veteran's 
reports of significant social isolation and characterized the 
Veteran's symptoms as moderate to severe.  The examiner also 
opined that the Veteran's PTSD symptoms would not preclude 
employment but would make it difficult for him to maintain 
employment over an extended period of time.  The examiner 
noted a GAF score of 45.

During the Veteran's March 2009 Board hearing he reported his 
PTSD symptoms, including his preference for isolation and 
limited socialization, and avoidance of large stores.  The 
Veteran also reported having anger, nightmares, and passive 
suicidal ideation and that he would routinely check his doors 
to ensure they were locked.

After reviewing all of the relevant evidence, the Board 
concludes that the Veteran meets the criteria for a 70 
percent disability rating based on his reports of suicidal 
ideation and obsessive rituals, such as rechecking locked 
doors.  Additionally, the December 2005 VA examiner opined 
that the Veteran's PTSD-related difficulty with authority 
figures would make employment in many settings difficult, and 
the June 2007 VA examiner opined that the Veteran's PTSD 
symptoms were moderate to severe and would interfere with his 
ability to maintain employment.  Furthermore, the Veteran has 
reported his difficulty in work situations in both VA 
treatment records and in his hearing testimony.  At both of 
his PTSD examinations, the Veteran's GAF scores were assessed 
as 45, which is indicative of severe symptoms.  

However, the Board finds that the Veteran's disability 
picture does not reflect symptomatology entitling him to a 
100 percent rating, as the Veteran has not exhibited total 
social and occupational impairment.  While the Veteran has 
reported difficulty with supervised employment, he also 
reports that he was successfully self-employed for many years 
and ceased working primarily due to his back disability.  
Moreover, while the Veteran has had two unsuccessful 
marriages, he has reported a prolonged relationship with his 
girlfriend and occasional contact with his children.  
Furthermore, the Veteran has never demonstrated gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, disorientation to time or place, 
memory loss, or active suicidal or homicidal ideations.

Accordingly, the Veteran is not entitled to a rating in 
excess of 70 percent.


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a 
lower back disability is not reopened, and the appeal is 
denied.  

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.

REMAND

The Board finds that further evidentiary development is 
necessary before adjudicating the Veteran's service 
connection claim for a neck disability.  The Veteran's 
service treatment records include his treatment after an in-
service automobile accident in February 1977, during which 
the Veteran sustained head trauma.  One of the corresponding 
treatment records reflects that the Veteran complaint of 
continued neck stiffness.

The Veteran's current medical treatment records include MRI 
findings of cervical spondylosis, cervical disc protrusion, 
and cervical foraminal narrowing.  Given this evidence of a 
current neck disability, coupled with the Veteran's neck 
complaint in service, the Board concludes that a VA 
examination is warranted to determine whether the Veteran's 
currently diagnosed neck disability is attributable to 
service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, with regard to the Veteran's claim of 
entitlement to a TDIU, because the Veteran's neck disability 
claim must be remanded, his TDIU claim must also be remanded 
since the resolution of the neck disability claim could 
impact upon VA's consideration of his TDIU claim.  Thus, the 
Board finds that these claims are inextricably intertwined 
and that a decision by the Board on the TDIU claim would at 
this point be premature.   See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The Veteran's recent VA treatment records should also be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008).
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from September 2006 to 
the present.

2.   The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any currently diagnosed neck disability. 

The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's neck disability had its onset 
during service.  In doing so, the examiner 
should consider the Veteran's in-service 
complaint of neck stiffness after 
sustaining a head trauma in a February 
1977 motor vehicle accident and his 
contentions that his neck disability is 
attributable to his exposure to high 
acceleration in service.

Lastly, the examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities (PTSD and epidermal inclusion 
cysts, but to include a neck disability if 
the examiner finds that the condition is 
related to service), either alone or in 
the aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  The rationale for all 
opinions expressed should be provided in a 
legible report.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If any 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


